PARTIALLY DISSENTING OPINION.
The minutes of the supervisors are being attacked some thirteen years after entrance. For that time, the minutes have been, and are now, regular on the face thereof. There is no charge of fraud, or mistake, or that the minutes do not correctly set forth the action then taken by the supervisors. The oral proof to contradict them was not competent. Johnson v. Edde, 58 Miss. 664; Jones v. Williams, 62 Miss. 183; Childress v. Carley, 92 Miss. 571, 46 So. 164, 131 Am. St. Rep. 546. The recitals in the minutes entered at each subsequent monthly meeting to the effect that the former minutes were then read and approved did not, in my opinion, prove that the former minutes had not been signed by the president. The burden of so showing was on appellants. In the cases of Watson v. State, 166 Miss. 194, 146 So. 122; Williams v. State, 179 Miss. 419, 174 So. 581 and Jackson v. Gordon, *Page 846 194 Miss. 268, 11 So.2d 901, the defects in the minutes appeared in the minutes themselves at the time they were attacked. The question of contradicting them by extrinsic proof was not involved.